Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 31, 33-36, 39-44, 46-47, 50-52, 54, 56-58 and 63-64 are pending and have been examined.
Priority
This application, Serial No. 16/150,763 (PGPub: US2019/0033305) is a DIVISIONAL of Application 13/204,109 filed 08/05/2011 and now US Patent 10,126,296, which claims priority to provisional application 61/371,066, filed 08/05/2010.

Information Disclosure Statement
The Information Disclosure Statements (IDS), entered 01/25/2019, 01/17/2020, 07/08/2020 and 02/12/2021, have been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31, 50-52, 54, 56 and 63-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,958,440. Although the claims at issue are not identical, they are not patentably distinct from each other because 
(a) mixing magnetically susceptible beads coated with a capture antibody to an analyte with a sample containing the analyte and a signal antibody to form a sandwich on said beads;
(b) applying the mixture to the immunosensor;
(c) magnetically localizing and retaining at least a portion of said beads on the electrode;
(d) washing the unbound sample from the electrode;
(e) exposing the signal antibody of the sandwich to a signal generating reagent; and
(f) measuring a signal from the reagent at the electrode.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 35 recites the limitation "below said chip".  This recitation renders the claim indefinite, it is unclear what the term “below” comprises, since the term below is a relative term. If the chip were to be inverted, the position "below” the chip would change, and therefore the relative position of the magnet in relation to the other components of the device would be inverted. In the examination of the claims, the term "below said chip" will be interpreted to comprise that the position of the magnet is one such that the magnet is positioned on a plane other than the plane of the chip, since depending on how the chip is arranged in the device, any non-coplanar plane would be considered to be below the chip.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 31, 33, 34-35, 40-41, 47, 50-52, 54, 56-58 and 63-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller et al. (US 2006/0160164, Pub Date: 07/20/2006, hereinafter “Miller”), in view of Berti et al. ("Microfluidic-based electrochemical genosensor coupled to magnetic beads for hybridization detection", TALANTA, vol. 77, no. 3, 15 January 2009 (2009-01-15), pages 971-978. IDS 01/25/2019, hereinafter “Berti”).
Regarding claims 31, 34-35, 40-41, 47, 54 and 58, Miller teaches throughout the publication a sandwich assay immunosensor method comprising contacting the sensor first with a sample and then with a wash fluid prior to recording a response from the sensor. In specific embodiments, the sample is amended with an antibody-enzyme conjugate that binds to the analyte of interest within the sample before the amended sample contacts the sensor. Binding reactions in the sample produce an analyte/antibody-enzyme complex. The sensor comprises an immobilized antibody to the analyte, attached close to an electrode surface. Upon contacting the sensor, the analyte/antibody-enzyme complex binds to the immobilized antibody near the electrode surface. It is advantageous at this point to remove from the vicinity of the electrode as much of the unbound antibody-enzyme conjugate as possible to minimize background signal from the sensor. The enzyme of the antibody-enzyme complex is advantageously capable of converting a substrate, provided in the fluid, to produce an electrochemically active species. This active species is produced close to the electrode and provides either a current from a redox reaction at the electrode when a suitable potential is applied (amperometric operation) (paragraph 0147). Additionally, the cartridge containing the immunosensor can contain mobile microparticles capable of interacting with an analyte, for example magnetic particles that are localized to an amperometric electrode subsequent to a capture step, whereby magnetic forces are used to concentrate the particles at the electrode for measurement. One advantage of mobile microparticles in the present invention is that their 
However, Miller fails to specifically teach that the immunosensor comprises a sensing electrode on a substantially planar chip, wherein the electrode is positioned in a conduit for receiving a sample mixed with magnetically susceptible beads, and a high-field magnet positioned proximate to said chip.
 Berti teaches throughout the publication a magnetic immunosensing device comprising magnetic beads suspended in a fluid (Fig. 1 c and pg. 973); microchannels (i.e. conduits) etched in a substrate so as to form a plurality of wells or channels wherein the dimensions (width, height, length) of each channel is at least as big as each bead (i.e. conduit for receiving a sample mixed with magnetically susceptible beads) (Fig. 1 and Pg. 972); microelectrodes (i.e. sensing electrode) positioned in a planar array (i.e. a substantially planar chip) in the upper part of the channels (as depicted in Fig. 1 and Pg. 972), as in claims 1 an 102. Berti also teaches cylinder permanent magnets (i.e. a permanent high-field magnet) positioned adjacent to the electrode array (i.e. proximate to the array, non-coplanar) and on the opposite side of the microchannels (i.e. below) for directing the beads into and capturing the beads in the microchannels (as depicted in Fig. 1, Pg. 272, Pg. 973), as in claims 31 and 34-35. 
Berti also teaches that the magnet is a cylindrical bulk magnet as in claims 40 and 41 (Pg. 973), that the magnet is a cylindrical bulk magnet as in claim 29 (Pg. 973), magnetic beads with a particle size of 1 µm as in claim 47 (Pg. 972). Berti also teaches that the electrochemical detection with the device is done through a chrono amperometric technique, and as previously discussed the device comprises an electrode array (i.e. the electrode is amperometric) as in 
  It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to modify the immunosensor components configuration of Miller to incorporate a configuration as taught by Berti because it would have been desirable to conduct the assay on a rapid, sensitive and novel microfluidic-based platform that allows direct detection of the reaction products within the channel (Berti, abstract) and since Berti teaches that the sensor configuration is undoubtedly capable of using antibodies and magnetic beads integrated in the microfluidic-based platform.
Regarding claim 33, Miller teaches the method wherein the sample is amended with an anticoagulant (paragraph 0130). 
Regarding claims 50-51, Miller in view of Berti teaches the method wherein the beads or signal antibody-conjugates dissolve from a dry matrix into the sample (Miller, paragraph 0172).
Regarding claim 56, Miller in view of Berti teaches the method wherein step (a) occurs in a first portion of the conduit and step (b) occurs in a second portion of the conduit (Miller, paragraphs 0170-0173).
Regarding claim 52, Miller in view of Berti teach the method as described above. Berti also teaches beads capture within the microchannels, complete capture of the beads (Pg. 976), as well as capturing a high percentage of beads within the microchannels (as depicted in Fig. 1 c). However, the references are silent as to the weight percent of the captured beads and does not explicitly teach that over 50 wt% of the beads are captured. Nevertheless, as previously discussed, Berti teaches that a high percentage of beads is captured in the microchannels which contain the electrodes (i.e. beads retained at the electrode surface) (see rejection supra), and complete capture of the beads (Pg. 978) (i.e. 100 weight percent), as in claims 107 and 108. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Miller in view of Berti by having over 50 percent of the beads retained at the electrode surface, since Berti teaches complete capture of the beads, and in order to assay for the response of the beads in solution upon application of the magnet, as taught by Berti. 
Regarding claim 57, although Miller in view of Berti do not specifically teach the conduit height of about 0.2 mm to about 5 mm and a width of about 0.2 mm to about 5 mm, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 57 are for any particular purpose or solve any stated problem, and the prior art teaches that conduit dimensions may be varied based on desired fluid conditions (Miller, paragraph 0210).  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the immunosensor art.
Regarding claim 63, Miller in view of Berti teaches the method wherein the washing of said electrode is performed with a wash fluid applied as at least one meniscus (Miller, paragraph 0210).
Regarding claim 64, Miller teaches the method is performed by a system comprising a reader and a single-use cartridge containing the immunosensor (paragraph 0142).

Claims 44 and 46 are rejected under U.S.C. 103(a) as being unpatentable over Miller et al. (US 2006/0160164, Pub Date: 07/20/2006), in view of Berti et al. ("Microfluidic-based electrochemical genosensor coupled to magnetic beads for hybridization detection", TALANTA, vol. 77, no. 3, 15 January 2009 (2009-01-15), pages 971-978. IDS 01/25/2019), as applied to claim 31 above (hereinafter “Modified Miller”), and further in view of Ramanujan (“Magnetic particles for biomedical applications”, Chapter 17, Biomedical Materials,  Springer, NY, 2009, IDS 01/25/2019).  
	Modified Miller teaches the method and described above and further teaches the use of paramagnetic beads (Berti, Pg. 971, 972).
However, Modified Miller is silent as to other types of materials the magnetic beads may comprise and does not explicitly teach that the beads comprise ferrite, magnetite, or a magnetically susceptible core with a polymer coating. 
Ramanujan et al. on the other hand, teach that magnetic beads for use in biomedical applications is known in the art (Pg. 485), and that materials for such uses include ferrites and magnetite as in claims 17 and 18 (Pg. 480). In addition the reference teaches that magnetic beads may be coated with a polymer (i.e. a magnetically susceptible core with a polymer coating) as in claim 19 (Pg. 485), and that it is known in the art to couple beads to antibodies (Pg. 486). In addition, the reference teaches that “materials with high magnetization and high susceptibility are preferred for applications such as drug targeting and magnetic separation” (Pg. 485), that it is known that antibody functionalized magnetic particles are used for antigen (i.e. analyte) purification and detection (Pg. 486), and that a polymer coating “reduces aggregation and prevents the magnetic particle from being exposed directly to the body” (Pg. 485).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the paramagnetic beads taught in Modified Miller by: 
One would have been motivated to modify the beads and use ferrite or magnetite in order to have particles that have different magnetic properties such as “high susceptibility” as taught by Ramanujan et al., and which therefore allow the particles (i.e. beads) to be susceptible to external factors which are applied for separation or sensing such as the devices taught in the instant application and in Modified Miller. One would have been motivated to coat the beads taught in Modified Miller with a polymer in order to have less aggregation (as taught Ramanujan et al.), which would allow the beads to flow in solution with less aggregation and would therefore allow the beads to better capture the analyte. One would have been motivated to functionalize the magnetic beads of Modified Miller by coating them with antibodies because as taught by both Modified Miller (Berti, Pg. 977) and Ramanujan (Pg. 486) this would allow the beads to be used to identify desirable analytes or to purify them. 

Claims 36, 39 and 42 are rejected under U.S.C. 103(a) as being unpatentable over Miller et al. (US 2006/0160164, Pub Date: 07/20/2006), in view of Berti et al. ("Microfluidic-based electrochemical genosensor coupled to magnetic beads for hybridization detection", TALANTA, vol. 77, no. 3, 15 January 2009 (2009-01-15), pages 971-978. IDS 01/25/2019), as applied to claim 31 above (hereinafter “Modified Miller”) and further in view of Kokoris et al. (Pre Grant Publication 2009/0148847) and K&J Magnetics (kjmagnetics.com, neodymium cylinder magnets, D22-N52). 
 	Modified Miller teaches the method as described above. However, the references fail to teach what types of materials the magnet comprises and does not specifically teach that materials include neodymium iron boron(NdFeB) alloy, or that the magnet provides a magnetic field of greater than about 0.1 Tesla. 
Kokoris et al. teach that the permanent magnet particulates are comprised of a NdFeB and a Nd.sub.2Fe.sub.14B alloy as in claim 36 (see especially at [0077]), and that the magnetic particulates provide a magnetic field of greater than about 0.1 Tesla as in claim 39 (see especially at [0180]). Kokoris also teaches neodymium cylindrical magnets with diameters of 5 mm were used from K&J Magnetics (see especially at [0180]) as in claim 42. However, Kokoris is silent as to the length of the cylindrical magnets. 
K&J Magnetics teach a cylindrical magnet of diameter and length of 1/8 of an inch (i.e. about 0.1 mm to about 5 mm) as in claim 15 (Pg. 1). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the magnet taught in Modified Miller by having it comprise the alloys taught in Kokoris such that it has a magnetic field of greater than about 0.1 Tesla, and to modify the magnet such that it has a diameter and length of about 0.1 - 5 mm as taught by K&J Magnetics in order to have a high-field magnet whose size is in the order of magnitude of the device. 
One skilled in the art at the time of invention would have been motivated to


Claim 43 is rejected under U.S.C. 103(a) as being unpatentable over Miller et al. (US 2006/0160164, Pub Date: 07/20/2006), in view of Berti et al. ("Microfluidic-based electrochemical genosensor coupled to magnetic beads for hybridization detection", TALANTA, vol. 77, no. 3, 15 January 2009 (2009-01-15), pages 971-978), as applied to claim 31 above (hereinafter “Modified Miller”), as evidenced by Rossier et al. (“Plasma etched polymer microelectrochemical systems” Lab Chip 2002, 2, 145-150), and further in view of Kokoris et al. (Pre Grant Publication 2009/0148847). 
Regarding claim 43, Modified Miller teach the method as described above. However, the references do not provide full details regarding fabrication of their device, but refer to their (Berti) prior work: "The fabrication process of the microchannel systems was described elsewhere (Rossier et al., 2002; Reymond et al., 2008) (Pg. 973). As evidenced by Rossier, et al. (2002) the device taught by Modified Miller teaches: microchannels with a depth (i.e. height) of less than 40 µm. 
Kokoris et al. teach that the permanent magnet is positioned proximal to the test pad (see at [0179-0180], for example) and is positioned such that the magnetic force field "is experienced by paramagnetic particles" (see at [0121] for example). 
 	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Modified Miller by positioning the magnet close enough to the electrodes in order to maximize the ability of the magnet to retain the magnetic beads in each channel. Given that the height of the channel taught in Berti is of 40 µm, it would have been obvious to position the magnet so that it could retain the beads in a region of less than 200 µm from the electrode array (i.e. the magnet is positioned to yield an event horizon in the range of less than about 200 µm in the region of the electrode array) because, as taught by Kokoris, in order for the magnetic beads to "experience" the magnetic field the magnet should be positioned proximal to the test pad. One would have been motivated to optimize the position of the magnet so that it is able to retain the beads in the channels, in order to do this the magnet must be positioned so that it can retain or direct the beads in at least the depth of the channel which as taught by Modified Miller is known to be 40 µm (i.e. less than 200 µm).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/REBECCA M GIERE/Primary Examiner, Art Unit 1641